USCA11 Case: 21-14222      Date Filed: 05/16/2022   Page: 1 of 2




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-14222
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
CORDARELL UPSHAW,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
              for the Middle District of Alabama
          D.C. Docket No. 2:20-cr-00038-ECM-KFP-1
                   ____________________
USCA11 Case: 21-14222        Date Filed: 05/16/2022     Page: 2 of 2




2                      Opinion of the Court                21-14222


Before WILSON, JILL PRYOR, and BRANCH, Circuit Judges.
PER CURIAM:
       The Government’s motion to dismiss this appeal pursuant
to the appeal waiver in Appellant’s plea agreement is GRANTED.
See United States v. Bushert, 997 F.2d 1343, 1350–51 (11th Cir.
1993) (sentence appeal waiver will be enforced if it was made
knowingly and voluntarily); United States v. Bascomb, 451 F.3d
1292, 1297 (11th Cir. 2006) (appeal waiver “cannot be vitiated or
altered by comments the court makes during sentencing”); United
States v. Grinard-Henry, 399 F.3d 1294, 1296 (11th Cir. 2005)
(waiver of the right to appeal includes waiver of the right to appeal
difficult or debatable legal issues or even blatant error).